EXHIBIT 28
                    Jennie Thompson
                       5/30/2019

                                                              1
             UNITED STATES DISTRICT COURT
                DISTRICT OF MINNESOTA
-------------------------------------------------------
                                 CIV. NO. 18-2301 (JRT/KMM)
David W. Lynas, as Trustee for the
next-of-kin of James C. Lynas,

             Plaintiff,

       vs.

Linda S. Stang, et al.,

              Defendants.

----------------------------------------------------

          VIDEO DEPOSITION TRANSCRIPT OF

                    JENNIE THOMPSON
                     May 30, 2019
                            at
          Caribou Coffee, St. Cloud West
             4135 West Division Street
                St. Cloud, MN 56301




              Reporter: Jane T. Doby
             Registered Merit Reporter
         Doby Professional Reporting, Inc.
                 DobyReporting.com
                   952.943.1587


             Doby Professional Reporting, Inc.
                      952-943-1587
                                                               Jennie Thompson
                                                                  5/30/2019
                                                                     2                                                           4
1    APPEARANCES:                                                          1
2       On Behalf of Plaintiff David W. Lynas:
                                                                                               EXAMINATION
3        Robert Bennett, Attorney at Law                                   2   BY MS. BENNETT:
         rbennett@gaskinsbennett.com                                       3
4        Kathryn H. Bennett, Attorney at Law                                       Q My name is Kathryn Bennett. And I we just
         kbennett@gaskinsbennett.com                                       4   met, but I represent the plaintiff in this matter.
5        GASKINS, BENNETT & BIRRELL, LLP
         333 South Seventh Street
                                                                           5   And I'm going to be asking you some questions today.
6        Suite 3000                                                        6          Have you ever had your deposition taken
         Minneapolis, MN 55402
7                                                                          7   before?
        On Behalf of the Sherburne County Defendants:                      8
8                                                                                  A No.
          Jason M. Hiveley, Attorney at Law                                9       Q All right. Just a few ground rules to make
9         jasonh@irc-law.com
          IVERSON REUVERS CONDON
                                                                          10   it go a little smoother for the court reporter.
10        9321 Ensign Avenue South                                        11          Let me finish my question before you
          Bloomington, MN 55438
11                                                                        12   answer, and I'll try to give you the same courtesy.
        On Behalf of MEnD Defendants:                                     13
12                                                                             Sound okay?
          Carolin J. Nearing, Attorney at Law                             14       A Uh-huh. Yes.
13        cnearing@larsonking.com                                         15       Q And then also, answer using the English
          LARSON KING, LLP
14        30 East Seventh Street                                          16   language. Not uh-huhs, uh-uh, or head nods, so that
          Suite 2800
15        St. Paul, MN 55101                                              17   the court reporter --
16                                                                        18
         Also Present: Jayme Hogan, Envision Video
                                                                                   A Okay.
17                                                                        19       Q -- can take down. All right.
     NOTE: Pursuant to Minnesota Rule of Civil Procedure                  20
18      30.06, the original transcript will be                                        Where did you go to high school?
        delivered to Gaskins, Bennett & Birrell,                          21       A Coon Rapids Senior High.
19      LLP, the noticing party.
20   NOTE: No exhibits were marked for identification.
                                                                          22       Q And did you graduate from Coon Rapids?
21                                                                        23       A Yes.
22
23                                                                        24       Q When?
24
                                                                          25       A 1990.
25




                                                                     3                                                           5
 1                   PROCEEDINGS                                          1        Q And where do you currently live?
 2                (The video deposition of JENNIE THOMPSON                2        A Zimmerman.
 3        was commenced at 11:23 a.m. as follows:)                        3        Q Did you receive any post-high school
 4                     JENNIE THOMPSON                                    4    education?
 5        called as a witness, being first duly sworn, was                5        A Yes.
 6        examined and testified as follows:                              6        Q Can you walk us through that, please?
 7                         ***                                            7        A I went to Anoka-Ramsey Technical College
 8                VIDEOGRAPHER: This is the video deposition              8    and got my CMA right after high school. And then I
 9        of Jennie Thompson. Today's date is May 30th, 2019.             9    was a CMA for ten years.
10        The time is approximately 11:23 a.m.                            10          Took ten years off. Became a stay-at-home
11                Would each attorney please state their                  11   mom and went to nursing school at that time.
12        name, for the record.                                           12          And then became an RN in 2008.
13                MS. BENNETT: Kathryn Bennett, for the                   13       Q And where did you work as a CMA?
14        plaintiff.                                                      14       A Camden Physicians in Maple Grove.
15                MR. BENNETT: Bob Bennett, for the                       15       Q And what were your job duties there?
16        plaintiff.                                                      16       A Rooming patients, vital signs, labs.
17                MS. NEARING: Carrie Nearing, for the MEnD               17       Q Anything to do with mental health there?
18        Defendants.                                                     18       A No.
19                MR. HIVELEY: Jason Hiveley, for the                     19       Q And where did you obtain your RN degree?
20        Sherburne County Defendants.                                    20       A Anoka-Ramsey Community College.
21                VIDEOGRAPHER: Thank you.                                21       Q In 2008, you said?
22                Would the court reporter please administer              22       A Yes.
23        the oath.                                                       23       Q And it looks like you obtained your license
24                (Oath administered.)                                    24   in July of 2008. Does that sound right?
25                THE WITNESS: I do.                                      25       A Yes.


                                                                                                            2 (Pages 2 to 5)
                                                        Doby Professional Reporting, Inc.
                                                                 952-943-1587
                                            Jennie Thompson
                                               5/30/2019
                                                        6                                                          8
1       Q Do you have any restrictions?                      1      Q And where was that?
2       A No.                                                2      A Five East at Mercy Hospital.
3       Q Have you ever been involved in any                 3      Q And how long was that rotation?
4    disciplinary hearings?                                  4      A I believe it was a semester of school.
5       A No.                                                5      Q And was that all inpatient care, or can you
6       Q And after obtaining your nursing degree,           6   describe --
7    can you walk us through where you've worked since       7      A Yes. It was inpatient care.
8    then?                                                   8      Q And did you have any education or training
9       A The only place that I worked is Sherburne          9   through nursing school in detoxification and
10   County Jail.                                           10   withdrawal care?
11      Q Did you work as an employee of Sherburne          11      A No.
12   County?                                                12      Q What about correctional medicine?
13      A Correct.                                          13      A No.
14      Q And what years was that?                          14      Q And during your rotation at Mercy, were you
15      A Until MEnD took over. From 2008 until MEnD        15   doing suicide risk assessments?
16   took over, but I can't remember what year that was.    16      A No.
17      Q And were you absorbed by MEnD and offered         17      Q Did you do mental health assessments?
18   the same position --                                   18      A It was more patient care.
19      A Yes. Yes.                                         19      Q What do you mean by that?
20          MS. NEARING: Make sure to let her finish        20      A Their mood for the day. If they're going
21   her question.                                          21   out and being in the community -- well, they call it
22          THE WITNESS: Oh. Sorry.                         22   the community. As far as, like, interacting with
23   BY MS. BENNETT:                                        23   other individuals, going to therapies.
24      Q And what position were you working in at          24      Q And have you had or obtained any
25   Sherburne County under Sherburne County?               25   certificates?


                                                        7                                                          9
 1      A An RN.                                             1      A No.
 2      Q And then that was the same position that           2      Q And you're not a public health nurse. Are
 3   you were hired on by MEnD?                              3   you?
 4      A Correct.                                           4      A I have to take that back. Yes. CCHP.
 5      Q And at some point did you become a                 5   Correctional -- I can't ever remember the name.
 6   supervisor?                                             6   Correctional Health Care --
 7      A Yes.                                               7      Q And --
 8      Q When was that?                                     8      A -- something.
 9      A I can't remember the date. I know it was           9      Q Sorry.
10   in December.                                           10      A That's okay.
11      Q Do you know what year?                            11      Q Was it the advanced CCHP certification or a
12      A I think it was December, two years ago.           12   specialty certification?
13   Possibly.                                              13      A No.
14      Q So 2017?                                          14      Q Just the regular one?
15      A No. I think it was before that. 2016,             15      A Yep.
16   maybe.                                                 16      Q And you're not a public health nurse. Are
17      Q And that's just your best guess?                  17   you?
18      A That's my best guess. Yes.                        18      A No.
19      Q And throughout your nursing education, can        19      Q And you're not an advanced practice
20   you describe your experience with mental health?       20   registered nurse?
21      A We see patients and evaluate them using           21      A No.
22   different tools.                                       22      Q And you're not a qualified mental health
23      Q Did you have any rotation in psychiatry or        23   professional. Are you?
24   any mental health --                                   24      A Correct.
25      A I did. Through nursing school.                    25      Q And then did you know anything about MEnD


                                                                                              3 (Pages 6 to 9)
                                Doby Professional Reporting, Inc.
                                         952-943-1587
                                               Jennie Thompson
                                                  5/30/2019
                                                       10                                                          12
1    prior to you being hired on in -- I guess you don't     1       Q And these meetings with staff, are those a
2    know exactly when that happened.                        2   regularly scheduled meeting?
3        A No.                                               3       A No.
4            Not of MEnD. But I worked -- Dr. Leonard        4       Q So it's not like every Monday morning you
5    started at Sherburne County. And when I started at      5   have a meeting with the staff. Is that --
6    Sherburne County he was the doctor there. So I did      6       A No.
7    know Dr. Leonard. But nothing with MEnD.                7       Q Are you still part of the team that
8        Q And did Dr. Leonard leave and then come           8   coordinates the care for the inmates of the
9    back into Sherburne County with his company, MEnD?      9   supervisory nurse?
10       A Correct.                                         10       A What do you mean, "coordinate care"?
11       Q Did you always see yourself in correctional      11       Q So are you assessing patients still, in
12   medicine? Is that what you wanted to do?               12   your role as a supervisory nurse?
13       A After graduation, I had no idea what I           13       A Yes.
14   wanted to do.                                          14       Q So you're seeing them and evaluating
15       Q How was it that you ended up at Sherburne        15   inmates?
16   County Jail?                                           16       A Yes. Yes.
17       A My sister recommended that I apply to an RN      17       Q And then, I take it, you're probably
18   job that was in Washington County, because she         18   talking and collaborating with other MEnD providers,
19   thought I would like it. And I said that was too far   19   both RNs and medical providers?
20   to drive from Zimmerman.                               20       A Correct.
21           And then, like, two weeks later there was      21       Q Are you still with MEnD Correctional Care?
22   an opening at Sherburne. So I applied there, and       22       A Yes.
23   that's where I started working.                        23       Q And when MEnD took over the health care at
24       Q And it was a better fit for driving-wise         24   Sherburne County, did everyone get hired on?
25   and all of that for you?                               25       A Everyone was offered a position, but not


                                                       11                                                          13
 1      A It was a better fit for driving-wise.              1   all accepted.
 2   Yeah.                                                   2       Q And when MEnD took over, who became the
 3      Q And what is your current title with MEnD?          3   medical director at Sherburne County Jail?
 4      A Supervisory nurse.                                 4       A The medical director?
 5      Q And did you hold that position in November         5       Q Yes.
 6   of 2017?                                                6       A Dr. Leonard.
 7      A Possibly. I think it was 2016 when I               7       Q And who was the medical provider in the
 8   became the nursing supervisor.                          8   jail?
 9      Q Is that a full-time, salaried position?            9       A I cannot remember who it was. We've had a
10      A Yes.                                              10   couple of different ones.
11      Q How many hours do you work per week in that       11       Q Do you recall Crystal Waagmeester?
12   position?                                              12       A I never worked directly with her.
13      A Well, we work 12-hour shifts. So it               13       Q Does that mean you may have interacted with
14   varies.                                                14   her, but was it while she was on call?
15      Q And you're only at Sherburne County Jail?         15       A On the phone. Yeah. She was never at our
16      A Correct.                                          16   site as a provider.
17      Q How is the supervisory nurse different than       17       Q And you just don't remember the providers
18   a regular RN, with MEnD?                               18   that have worked there?
19      A I am responsible for holding meetings with        19       A We've had a couple. Yeah, I don't.
20   the staff; bringing up new and current issues;         20       Q You don't know who was there in November of
21   guidance, as far as charting.                          21   2017, and as you sit here today?
22      Q And by "new and current issues," what did         22       A I don't -- who -- no, I don't.
23   you mean by that?                                      23       Q Who was the mental health provider in
24      A Like, if there's a new way that they want         24   November of 2017?
25   to handle how something is being done.                 25       A Michael Robertson.


                                                                                           4 (Pages 10 to 13)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                             Jennie Thompson
                                                5/30/2019
                                                      14                                                            16
 1          Janell Hussein, I think, was the provider        1      Q Can you describe the suicide prevention
 2   at the time. If I'm remembering --                      2   plan under MEnD?
 3          MR. BENNETT: Medical provider?                   3      A I'd have to see the -- I'd have to look
 4          THE WITNESS: The medical provider. Yeah.         4   directly at the paperwork.
 5   BY MS. BENNETT:                                         5      Q So as you sit here today, you couldn't walk
 6       Q And who was the nursing director?                 6   through any of the protocols or anything?
 7       A Diana VanDerBeek.                                 7      A I could, but I don't want to miss a step.
 8       Q And how many people are under you as the          8      Q Do you typically refer back to the
 9   nursing supervisor?                                     9   procedures and policies when you're dealing with
10       A Seven RNs, and then health techs.                10   someone with mental illness?
11       Q And they report directly to you?                 11      A Occasionally.
12       A The health -- the nurses do. The health          12      Q What -- Exhibit 21.
13   techs, they have a lead shift supervisor that they     13         Is that the suicide prevention plan?
14   report to. But they can also report to me.             14      A Uh-huh. Yes.
15       Q And who does the med pass?                       15      Q And under that, any risk -- or any
16       A The health techs. RNs occasionally help.         16   perceived risk is to be treated as a valid threat.
17       Q And was there any -- anyone from Sherburne       17   Correct?
18   County that provided medical care in November of       18      A Correct.
19   2017, or had that all switched to MEnD?                19      Q And then under the protocol for mental
20       A That had all switched to MEnD.                   20   health evaluations. Does each inmate that comes into
21       Q As the nursing supervisor, are you familiar      21   the Sherburne County Jail receive a suicide risk
22   with the MEnD policies?                                22   assessment?
23       A Yes.                                             23      A No.
24       Q Do you receive training on that yearly?          24      Q When are those performed?
25       A I -- on the policies, specifically?              25      A During the health assessment. Unless we


                                                      15                                                            17
1        Q Yeah.                                             1   believe that it needs to be done sooner. It's kind
2        A No.                                               2   of a judgment.
3        Q What is the yearly training for?                  3        Q Does every inmate receive a full health
4        A There's several different, and I can't -- I       4   assessment?
5    would have to see the training packets. I know we       5        A No.
6    get a review of the policies and procedures every       6        Q Who, which inmates, would receive that?
7    year that we review and sign off on. But there's no,    7        A Anyone that's there longer than 14 days.
8    like, specific training for it.                         8        Q And if they were not there longer than 14
9        Q And who leads the training by MEnD?               9   days, but still had a full health assessment, what
10       A Todd Anderson.                                   10   would that mean to you?
11       Q What's his position?                             11        A That they have more underlying factors;
12       A Nursing director for -- what is that.            12   either medical or mental health issues.
13   Training. Training nursing director.                   13        Q So a full health assessment may be
14       Q And he's with MEnD?                              14   initiated early if someone is exhibiting anxiety or
15       A Yes.                                             15   depression?
16       Q Is the goal under MEnD's policy to provide       16        A Correct.
17   quality medical care to inmates from the time of       17        Q What about for chemical withdrawal issues?
18   their admission to the time of their discharge?        18        A Not necessarily.
19       A Yes.                                             19        Q So more likely, if it's initiated before
20       Q And that would include evaluating inmates        20   that 14-day period, it's due to mental health issues?
21   for emotional and mental stability?                    21        A Mental health or medical issues.
22       A Yes.                                             22        Q And medical might be an ongoing chronic
23       Q And you're attempting to discover any            23   illness or something like that?
24   mental illness as well. Correct?                       24        A Correct.
25       A Correct.                                         25        Q Diabetes or something?


                                                                                           5 (Pages 14 to 17)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                              Jennie Thompson
                                                 5/30/2019
                                                      18                                                            20
 1       A Congestive heart failure. Yeah. If                 1   with substance abuse issues?
 2   they're on a lot of meds.                                2      A Yes.
 3       Q And as a jail nurse with MEnD, you're              3      Q And have you seen patients go through
 4   trained how to use the forms, protocols and policies?    4   withdrawal?
 5       A Correct.                                           5      A Yes.
 6       Q And are the nurses the people from MEnD who        6      Q Is it a painful thing to go through?
 7   are really interacting with the inmates or patients      7          MS. NEARING: Objection. Foundation.
 8   on a more frequent basis?                                8      A Pain is subjective to every individual.
 9       A Yes. We see them and triage them.                  9   So...
10       Q And would that be more than a medical             10   BY MS. BENNETT:
11   provider?                                               11      Q Have you witnessed people that you know are
12          MS. NEARING: Objection. Calls for                12   in withdrawal that are in pain?
13   speculation.                                            13      A Yes.
14       A Yes.                                              14      Q Have you been taught, through your
15   BY MS. BENNETT:                                         15   education and training as a nurse, that withdrawal
16       Q And more than the mental health provider?         16   can be a painful thing to go through?
17       A Yes.                                              17      A Yes.
18       Q So you're kind of the boots on the ground         18      Q And that's something that needs to be -- or
19   in the jail for MEnD. Is that fair?                     19   can be treated by MEnD staff for the inmates who are
20       A Yes.                                              20   going through that?
21       Q And do you review information obtained            21      A Yes.
22   by -- as a nurse, review information obtained by        22      Q Do you see inmates who come and who have
23   correctional officers?                                  23   been self-medicating for mental health issues?
24       A Occasionally.                                     24      A Yes.
25       Q And when would that be done?                      25      Q Is that frequently seen in the jail


                                                      19                                                            21
1        A Depending on the situation.                        1   setting?
2        Q Under what circumstances do you know that          2       A Yes.
3    to have been done?                                       3       Q And one portion of an inmate's health that
4        A If a patient's been on a mental health             4   you'd want to pay attention to would be mental health
5    watch; if they're reporting pain and we put them on      5   instability and mental illness. Correct?
6    an activity watch; if they're eating; if they're not     6       A Right.
7    eating, a food and liquid watch.                         7       Q And do you see lot of that in the jail
8        Q As nurses, are you constantly monitoring           8   setting as well?
9    symptoms that have been expressed by inmates, both       9       A Occasionally.
10   medically or mental health-wise?                        10       Q And under -- well, at Sherburne County
11       A Yes.                                              11   Jail, does -- do the MEnD people work with the
12       Q Because those symptoms can change over            12   Sherburne County jailers and jail staff in order to
13   time. Right?                                            13   observe inmates and do work together?
14       A Correct.                                          14       A Yes.
15       Q And in order to provide the quality care          15       Q And why is that important?
16   that's the goal of MEnD, you need to be monitoring      16       A The correctional officers are our eyes and
17   them throughout their stay at the jail. Is that         17   ears out in the housing units.
18   fair?                                                   18       Q And how is it that information is exchanged
19       A Yes.                                              19   between MEnD personnel and the county personnel?
20       Q And would that include substance abuse            20       A Phone calls, logging in their ProPhoenix
21   issues and withdrawal issues?                           21   and Guardian systems.
22       A Correct.                                          22       Q And what are those?
23       Q And mental health issues?                         23       A ProPhoenix and Guardian are where the
24       A Correct.                                          24   individuals are, where they're housed, and no
25       Q Do you see a large percentage of inmates          25   contacts and such.


                                                                                            6 (Pages 18 to 21)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                              Jennie Thompson
                                                 5/30/2019
                                                      22                                                            24
 1      Q And then are they -- do you have their              1       Q It's only if indicated?
 2   emails and -- email addresses too?                       2       A Only if indicated, and if they are in the
 3      A For the officers?                                   3   Kevlar gown in booking.
 4      Q For county employees.                               4       Q And what would indicate that those need to
 5      A We have -- yeah. Yes.                               5   be continued? So that if --
 6      Q So if someone is on a mental health watch,          6       A If they're in a Kevlar gown and they're in
 7   would that be something that's conveyed to both MEnD     7   booking, and they're on, like, a 15-minute mental
 8   personnel and county personnel?                          8   health watch.
 9      A If someone is on a mental health watch?             9       Q So if there's an altered mental status,
10      Q Yes.                                               10   would that be one reason as well?
11      A Yes. Yes.                                          11       A Possibly.
12      Q And can that be done by email?                     12       Q I'll show you Exhibit 20.
13      A We email the sergeants, and then they              13          Those are three suicide risk screening
14   distribute it out. And then we call the housing         14   forms for James Lynas from November of 2017.
15   units and let them know who's on the watch.             15          Do you see that?
16      Q So you get it the county personnel that can        16       A Yes.
17   then disseminate it to those correctional officers --   17       Q And at the top of those forms, it looks
18      A Uh-huh.                                            18   like there's a few indications for screening. Do you
19      Q -- who would need to know?                         19   see those?
20      A Correct.                                           20       A Yes.
21      Q And with regard to the detoxification              21       Q And some of those include an abnormal
22   protocol with MEnD, it's my understanding, and          22   health assessment screen. Do you see that?
23   correct me if I'm wrong, that first a urine test is     23       A Yes.
24   done?                                                   24       Q And then the BDI score of greater than 40?
25      A Correct.                                           25   Is that right?


                                                      23                                                            25
 1       Q And then a chemical withdrawal                     1       A Yes.
 2   questionnaire is gone through with the inmate?           2       Q And that -- the "BDI" means Beck Depression
 3       A Uh-huh. Correct.                                   3   Inventory. Correct?
 4       Q And then, if indicated, a chemical                 4       A Correct.
 5   withdrawal flow sheet will be started. And then          5       Q And why are those used?
 6   they'll be checked in on every day until the scores      6       A To screen for their thoughts of suicide.
 7   allow nursing staff to stop checking in on them?         7       Q And are they an important indicator to you
 8       A Correct.                                           8   as a nurse of MEnD?
 9       Q And then with regard to the suicide                9       A They can be.
10   precaution plan, if a suicide risk assessment is        10       Q And that's one indicator for a suicide risk
11   given, they're not -- they're not each given one.       11   screening form to be used by MEnD. Correct?
12   Correct? Each inmate does not automatically receive     12       A For what?
13   a suicide risk assessment?                              13       Q A BDI score of greater than 40.
14       A They do at their health assessment.               14       A Yes.
15       Q And that's if they're there for longer than       15       Q Is an individual that's experiencing both
16   14 days?                                                16   painful withdrawal symptoms and mental health issues
17       A Yes.                                              17   put on both of those protocols? A withdrawal
18       Q Or if otherwise indicated?                        18   protocol and a -- the suicide prevention plan
19       A Yes.                                              19   protocol?
20       Q And then those risk assessment forms are          20       A Possibly.
21   not automatically continued. Correct?                   21       Q Do you know if that was true for James
22       A Risk assessment forms.                            22   Lynas?
23       Q The suicide risk assessment forms? They           23       A I do not know.
24   don't just automatically keep happening each day?       24       Q And we're here today because of the suicide
25       A No.                                               25   of James Lynas that occurred on November 9th, 2017,


                                                                                            7 (Pages 22 to 25)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                              Jennie Thompson
                                                 5/30/2019
                                                      26                                                            28
 1   at the jail. Do you understand that?                   1    either of those days that you saw James Lynas?
 2       A Yes.                                             2        A Nope.
 3       Q Did you have any interaction with James          3        Q Why not?
 4   Lynas prior to November of 2017?                       4        A Because the only thing that was evaluated
 5       A Prior to November of 2017?                       5    that was a -- his vitals were perfect. He was
 6       Q Yes.                                             6    reporting a little bit of eating disturbance and
 7       A Possibly.                                        7    sleep issues. Other than that, he was stable. And
 8       Q As you sit here today, do you recall any of      8    it's not unusual to have these scores.
 9   those possible prior interactions?                     9        Q And on that same day, November 3rd, did you
10       A Nope. No.                                        10   complete the initial health assessment for James
11       Q Showing you Exhibit 25. And that's a             11   Lynas?
12   November 2017 flow sheet for James Lynas. Correct?     12       A I would have to see the form. I believe
13       A Correct.                                         13   so.
14       Q And your writing appears on that form.           14          Yes.
15   Correct?                                               15          (Discussion held off the record.)
16       A Correct.                                         16   BY MS. BENNETT:
17       Q And can you read through your first note         17       Q So Exhibit 19 is the health assessment you
18   for James Lynas?                                       18   completed for James Lynas. Correct?
19       A 11/2/17. Reports nausea and diarrhea.            19       A Correct.
20   Reports being able to keep -- eat and keep down        20       Q And that's his initial health assessment?
21   dinner last night. No -- no reporting. Only slept      21       A Correct.
22   two hours last night. Will recheck him tomorrow.       22       Q Why did that occur on November 3rd?
23       Q And then what score did he receive?              23       A I cannot give you a direct answer on that.
24       A A --                                             24   My guess would be because that I was seeing him also
25       Q From you.                                        25   for his chem assessment that day.

                                                      27                                                            29
 1       A A 7.                                             1        Q Do you know that he arrived at Sherburne
 2       Q Is it concerning to you that he reported         2    County on November 1st?
 3   only sleeping two hours?                               3        A Off the top of my head, no.
 4       A No.                                              4        Q Do you know that he was a transfer from
 5       Q Why not?                                         5    Anoka?
 6       A That's typical when people first get in          6        A It says on his health assessment form.
 7   jail.                                                  7        Q In your writing?
 8       Q And do you know what day he had arrived at       8        A Yep.
 9   the jail?                                              9        Q So you knew that at the time?
10       A Right now? No.                                   10       A Yes.
11       Q And then do you have another note on that        11       Q And, typically, these wouldn't be done
12   same exhibit?                                          12   prior to 14 days into the inmate's stay. Right?
13       A Yes.                                             13       A They can be done at any time between the
14       Q Can you walk us through that?                    14   first and 14th day. We have until day 14 to do them.
15       A Like --                                          15       Q Okay. So any time between day -- the start
16       Q Can you read through it?                         16   date and day 14 is acceptable to complete the initial
17       A Oh. Okay.                                        17   health assessment?
18           11/3. Patient reports that he did not          18       A Correct.
19   sleep very well because he had stomach pain. He        19       Q On the second page of Exhibit 19, you note
20   reports he has last -- his last bout of diarrhea was   20   that he had a mental health diagnosis. Correct?
21   last night after dinner. Patient denies any other      21       A Correct.
22   symptoms. Follow-up again tomorrow.                    22       Q Of depression and anxiety?
23       Q And what score did you give him there?           23       A Correct.
24       A A 6.                                             24       Q And also ADD?
25       Q And was a medical provider contacted on          25       A Correct.


                                                                                            8 (Pages 26 to 29)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                               Jennie Thompson
                                                  5/30/2019
                                                       30                                                          32
1        Q And that he had suicidal ideation?               1    care, you as an RN with MEnD would make sure that
2        A Yes.                                             2    that occurred. Right?
3        Q And you note, "Yes. Last night when              3        A Correct.
4    stomach hurt"?                                         4        Q And then it goes on, your note, nursing
5        A Correct.                                         5    assessment note goes on to say, "Reviewed above with
6        Q And when you checked "yes" for suicidal          6    mental health," and then it continues. Can you read
7    ideation, did you mean that he had that continuing     7    that portion or do you know what it is that you
8    ideation?                                              8    wrote?
9        A No.                                              9        A "Reviewed above with mental health. Follow
10       Q How would we know that?                          10   up in the clinic as needed."
11       A "Had thoughts of self-harm."                     11       Q And then your signature?
12           Because it's in my note at the bottom of       12       A Yes.
13   the page. "Patient denies any thoughts of self-harm    13       Q And who did you review this with from
14   now."                                                  14   mental health?
15       Q So he was just having thoughts of self-harm      15       A Michael Roberts. Robertson.
16   the night before?                                      16       Q How do you know that you did that with him?
17       A Correct. Because his stomach hurt.               17       A He was our only mental health provider at
18       Q And that he had -- you also noted that he        18   the time.
19   had a history of chemical dependency?                  19       Q So just by way of him being the only one,
20       A Correct.                                         20   it had to have been him? Or do you have a --
21       Q And heroin use?                                  21       A Correct.
22       A Correct.                                         22       Q -- specific recollection?
23       Q And then in the nursing assessment there's       23       A I don't have a specific recollection.
24   a handwritten note by you, that you were just          24       Q And there's nothing written down that it
25   referring to, and it explains more about the burning   25   was specifically him. Correct?


                                                       31                                                          33
1    feeling in his stomach, and then that pain from last    1      A Correct.
2    night caused him to have the thoughts of self-harm.     2       Q Do you know if he appears in any of James
3    Right?                                                  3   Lynas' records?
4        A Correct.                                          4      A No. I do not.
5        Q And then it says, "Patient started on             5       Q And who is the -- so then, again, you
6    mental health process."                                 6   signed your nursing assessment. Correct? At the
7        A Correct.                                          7   narrative portion?
8        Q What does that mean?                              8      A Correct.
9        A They -- it's a two-process thing for mental       9       Q And then you, again, signed for the nurse,
10   health. We give them the Beck Depression Inventory,    10   print and signature, and dated it 11/3/17. Right?
11   and we explain how they are to fill it out. And then   11      A Correct.
12   we are -- we explain the second step that they will    12       Q And then someone else signed in the medical
13   get once they have completed the Beck Depression       13   provider signature?
14   Inventory and have turned it in.                       14      A Correct.
15       Q And was that your decision, to give him the      15       Q And that's dated, I believe, 11/6?
16   Beck Depression Inventory?                             16      A Correct.
17       A I asked him if he would want to start the        17       Q Whose signature is that?
18   mental health process.                                 18      A I believe it's Janell Mehlhoff's. Or
19       Q So it's the inmate's decision to start the       19   Janell Hussein, now.
20   mental health process?                                 20       Q Are you sure on that?
21       A Correct.                                         21      A Not 100 percent. But that would be my
22       Q Why?                                             22   guess.
23       A Because it's their medical care. It's up         23       Q Do you know if she ever saw James Lynas?
24   to them. They have a right to refuse care.             24      A No. I do not know.
25       Q If someone is in need of urgent medical          25       Q Or does she typically just review your or


                                                                                           9 (Pages 30 to 33)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                                Jennie Thompson
                                                   5/30/2019
                                                         34                                                         36
1    the RN's health assessment and sign off on it?            1   James Lynas's suicide risk screening form. And you
2        A She typically reviews and signs off.                2   filled out one for him. Correct?
3           (Sotto voce communication between                  3        A Correct.
4    plaintiff's counsel.)                                     4        Q And what date did that occur on?
5    BY MS. BENNETT:                                           5        A It appears that it's on the 6th. However,
6        Q Showing you Exhibit 13. And there's a few           6   I don't believe I saw him on the 6th.
7    emails within this. I just have to find...                7        Q So why would the date say the 6th if you
8           The email from Michael Robertson, sent on          8   never saw him then?
9    Monday, December 10, 2018, to Diana VanDerBeek. Do        9        A Error.
10   you see that?                                            10        Q And it looks like it was actually kind of
11       A Yes.                                               11   drawn over to be turned into the 6th. Do you agree
12       Q And then it -- the subject is, "Brian Frank        12   with that?
13   called 4:15 wanting to get background on two patients    13        A Correct.
14   today."                                                  14        Q Do you know what day it was originally
15          Did I read that right?                            15   written?
16       A Yes.                                               16        A 11/3.
17       Q And if you flip to the next page. 12101,           17        Q And is that the date you actually saw him?
18   which from other emails in this same exhibit --          18        A Yes.
19          MR. BENNETT: No, no. 12 -- you read it            19        Q So why was it changed to be a later day?
20   wrong.                                                   20        A I don't know.
21   BY MS. BENNETT:                                          21        Q When was that change made?
22       Q 12010. Sorry.                                      22        A I don't know.
23          Do you see that?                                  23        Q Did you make that change?
24       A Yes.                                               24        A Not that I know of.
25       Q And we've been told that that's James Lynas        25        Q So someone else altered a form that you in


                                                         35                                                         37
 1   and his inmate number. And it's -- do you know that      1    fact had done on November 3rd?
 2   to be true?                                              2           MS. NEARING: Objection. Misstating the
 3       A I'd have to see his booking sheet.                 3    testimony.
 4       Q I think even on your health assessment it's        4        A Possibly.
 5   the same number.                                         5    BY MS. BENNETT:
 6          Is that right?                                    6        Q Well, if it wasn't you and it's changed,
 7       A Yes.                                               7    would that lead you to believe that someone else did
 8       Q And it says: Regarding dates of 11/5/17,           8    it?
 9   it was not a case I was ever involved in, but relayed    9        A I don't remember changing it.
10   that patient was placed on mental health watch 15 --     10       Q And you checked that the indication for
11   or MHW15 -- due to high BDI and risk factors when        11   this screening was "abnormal health assessment
12   nursing met with him about this and consulted with       12   screen," which is what you performed and we just went
13   medical provider.                                        13   through on the -- on November 3rd. Right?
14          Do you see that?                                  14       A Correct.
15       A Yes.                                               15       Q And you noted that he had no specific time?
16       Q And that's, again, Michael Robertson, his          16   Or no time specified. Sorry. Is that correct?
17   signature block at the end of this email. Right?         17       A Correct.
18       A Yes.                                               18       Q Does that mean he had a plan but didn't
19       Q So it appears he was never involved with           19   have a time?
20   James Lynas. Is that what that email means?              20       A No.
21       A That's what he's saying.                           21       Q What does that mean, to you?
22          (Sotto voce communication between                 22       A When I read, I read every single one of
23   plaintiff's counsel.)                                    23   these to them and ask them which one best describes
24   BY MS. BENNETT:                                          24   them. And that is what he chose.
25       Q Showing you Exhibit 20, which -- back to           25       Q Did you ask any follow-up questions as to


                                                                                           10 (Pages 34 to 37)
                                   Doby Professional Reporting, Inc.
                                            952-943-1587
                                               Jennie Thompson
                                                  5/30/2019
                                                        38                                                        40
 1   what that meant to him?                                  1   with.
 2       A No, I did not.                                     2      Q But as you sit here today, you don't have
 3       Q Did you do any follow-up questions with            3   any specific recollection of actually doing that?
 4   regard to any of the circles on this sheet?              4      A No. It was two years ago.
 5       A Just asked him if he wanted to do the              5      Q And, in fact, his email says it didn't
 6   mental health process.                                   6   happen. Right?
 7       Q And he apparently said yes? And you did,           7      A Apparently.
 8   in fact, started him on that process?                    8      Q Did you talk to any correctional officers
 9       A Correct.                                           9   regarding James Lynas after he committed suicide?
10       Q Do you know when he finished the Beck             10      A No.
11   Depression Inventory?                                   11      Q Did you talk to anyone about him committing
12       A I do not.                                         12   suicide?
13       Q Did you give James Lynas any medication           13      A No.
14   during his stay at the jail in November of 2017?        14      Q Did you attend a debriefing regarding the
15       A Maalox.                                           15   suicide?
16       Q And why were -- why did you give him that?        16      A Yes.
17       A For his stomach.                                  17      Q Were there two?
18       Q And that was part of his withdrawal               18      A I believe so.
19   symptoms?                                               19      Q Did you attend both?
20       A Or his upset stomach.                             20      A No.
21       Q You just don't know which -- what the cause       21      Q Which one did you attend?
22   behind his stomach being upset was?                     22      A The one that was held on a Sunday. I don't
23       A Correct.                                          23   know what they called it.
24       Q Do you know if Dr. Leonard ever saw James         24      Q And who led that debriefing?
25   Lynas?                                                  25      A Two outside individuals.


                                                        39                                                        41
1        A I do not know.                                     1       Q And how was that offered to you or made
2        Q Did you have any conversations with                2   available to you?
3    Dr. Leonard regarding James Lynas?                       3       A Through the jail.
4        A Just that I was being sued.                        4       Q Who else was present at the debriefing that
5        Q When did you talk to him?                          5   you attended?
6        A The day after I got served.                        6       A Alyssa and Linda Stang.
7        Q So you talked to him about being sued, but         7       Q Are those the only individuals that you
8    not about the inmate who committed suicide at the        8   recall being there?
9    jail?                                                    9       A Those were the only individuals, besides
10       A Correct.                                          10   the two head people.
11       Q Do you know if Crystal Waagmeester ever saw       11       Q So three people from Sherburne County, --
12   James Lynas?                                            12       A Correct.
13       A Not that I know of. Because she's not,            13       Q -- the jail, attended the debriefing that
14   typically, a provider at our facility.                  14   you were at?
15       Q Did you talk to her at all?                       15       A Correct.
16       A No.                                               16       Q Do you know if anyone else went to the
17       Q Do you know her?                                  17   other debriefings?
18       A No.                                               18       A I have no idea.
19       Q And I believe you stated this, but just to        19           MS. BENNETT: Did you ever -- I have no
20   be clear: You don't have any recollection, as you       20   further questions.
21   sit here today, talking specifically to Michael         21           (Sotto voce communication between
22   Robertson regarding James Lynas?                        22   plaintiff's counsel.)
23       A It's common practice to review certain            23   BY MS. BENNETT:
24   things with the mental health provider, so that would   24       Q Is serious depression a serious medical
25   have -- he would have been the one that I reviewed it   25   need?


                                                                                         11 (Pages 38 to 41)
                                  Doby Professional Reporting, Inc.
                                           952-943-1587
                                             Jennie Thompson
                                                5/30/2019
                                                      42                                                                          44
 1      A Yes.                                                   1       deposition. It is 12:14 p.m.
 2      Q And is a score of 43 on the Beck Depression            2             (The video deposition of JENNIE THOMPSON was
 3   Inventory severe depression?                                3       concluded at 12:14 p.m.)
 4          MS. NEARING: Objection. Foundation.                  4
 5      A Yes.                                                   5
 6   BY MS. BENNETT:                                             6
 7      Q Have you scored Beck Depression Inventories            7
 8   during your time with MEnD?                                 8
 9      A Yes.                                                   9
10      Q Did you use Beck Depression Inventories           10
11   as -- as a Sherburne County --                         11
12      A No.                                               12
13      Q Is -- and is the scale for Beck Depression        13
14   Inventory scoring available to you at the jail?        14
15      A Say that again. Ask me that again.                15
16      Q Is the scoring scale for the Beck                 16
17   Depression Inventory --                                17
18      A Oh.                                               18
19      Q -- available to you?                              19
20      A Yes.                                              20
21      Q So you know the different categories and          21
22   what the scores mean --                                22
23      A Yes.                                              23
24      Q -- through that scale?                            24
25          MS. BENNETT: That's all the questions I         25



                                                      43                                                                          45
 1                                                          1
     have.                                                  2                  REPORTER'S CERTIFICATE
 2           MR. HIVELEY: No questions.                     3
                                                            4           I, Jane T. Doby, Registered Merit Reporter, a
 3           MS. NEARING: I have a question.                         Notary Public in and for the County of Hennepin,
 4                  EXAMINATION                             5        State of Minnesota, certify that the foregoing is
                                                                     a true record of the testimony given by JENNIE
 5   BY MS. NEARING:                                        6        THOMPSON, who was first duly sworn by me, having been
 6      Q I want to clarify something.                               taken on May 30, 2019, at Caribou Coffee, St. Cloud
                                                            7        West, 4135 West Division Street, St. Cloud, Minnesota,
 7           The Exhibit 20, which is the suicide risk               in my presence and reduced to writing in accordance
                                                            8        with my stenographic and computerized notes made at
 8   screening form and the assessment that you did with             said time and place;
 9   the date that is unclear. Can we correlate this to     9

10                                                                          I further certify that I am not a
     being done on the date that you saw Mr. Lynas on       10       relative or employee or attorney or counsel of any
11   November 3rd?                                                   of the parties or a relative or employee of such
                                                            11       attorney or counsel;
12      A Yes.                                              12              That I am not financially interested in
13                                                                   the action and have no contract with the parties,
        Q And how can we do that?                           13       attorneys, or persons with an interest in the
14      A The score is in the box.                                   action that affects or has a substantial tendency
                                                            14       to affect my impartiality;
15      Q And what are you -- are you referring             15              That the cost of the original has been
16   to a --                                                         charged to the party who noticed the deposition,
                                                            16       and that all parties who ordered copies have been
17      A The score in Exhibit 19, right next to the                 charged at the same rate for such copies;
18                                                          17
     mental health diagnosis, suicide ideation, past        18             That the witness DID request an opportunity to
19   suicide, there's a box and the score is 16, which is            review the transcript.
                                                            19
20   exactly the same score that he got on the suicide                     WITNESS MY HAND AND SEAL this 5th day of
21   risk form.                                             20       June, 2019.
                                                            21
22           MS. NEARING: Okay. Thank you.                  22                     _______________________________
23           All right. We'll read and sign.                                       Jane T. Doby
                                                            23                     Registered Merit Reporter
24           MR. BENNETT: Thanks.                                                  Notary Public
                                                            24                     Hennepin County, Minnesota
25           VIDEOGRAPHER: This concludes the               25




                                                                                                                  12 (Pages 42 to 45)
                                 Doby Professional Reporting, Inc.
                                          952-943-1587
                                                               Jennie Thompson
                                                                  5/30/2019
                                                                   46
 1             ERRATA SHEET
 2         I, JENNIE THOMPSON, certify that I have read
 3   and examined the typewritten transcript of the
 4   deposition taken of me in the matter of David W. Lynas,
 5   Trustee for the next-of-kin of James C. Lynas vs. LINDA
 6   S. STANG, ET AL., on May 30, 2019, consisting of the
 7   preceding pages, and find the same to be true and
 8   correct.
 9              (Except as follows):
10                               Reason
     Page Line Correction               for Change
11
12   _____ _____          _____________________________ _________
13   _____ _____          ____________________________ _________
14   _____ _____          ____________________________ _________
15   _____ _____          ____________________________ _________
16   _____ _____          ____________________________ _________
17   _____ _____          ____________________________ _________
18   _____ _____          ____________________________ _________
19   _____ _____          ____________________________ _________
20   _____ _____          ____________________________ _________
21   _____ _____          ____________________________ _________
22
23      Dated this _______ day of _______________________
24                 _______________________________
                   JENNIE THOMPSON
25



                                                                   47
1                    EXAMINATION INDEX
2    By Ms. Bennett: 4-42
3    By Ms. Nearing: 43
4    -------------------------------------------------------
5                      EXHIBIT INDEX
6
     Exhibit 13: Email communications (various)
7    reviewed                            34
8    Exhibit 19: MEnD Health Assessment form, 11/3/17
     reviewed                          28,43
9
     Exhibit 20: Suicide Risk Screening forms
10   reviewed                         24,36,43
11   Exhibit 21: Nursing Policy/Procedure: Suicide
              Prevention/Evaluation
12   reviewed                             16
13   Exhibit 25: Flow Sheet - Chemical Withdrawal form,
              11/1/17
14   reviewed                             26
15
16
17
18
19
20
21
22
23
24
25



                                                                                          13 (Pages 46 to 47)
                                                      Doby Professional Reporting, Inc.
                                                               952-943-1587
                                                          Jennie Thompson
                                                             5/30/2019
                                                                                                                             Page 48
             A               better 10:24 11:1            completed 28:18 31:13           3:18,20                   examined 3:6 46:3
a.m 3:3,10                   Birrell 2:5,18               computerized 45:8            degree 5:19 6:6              exchanged 21:18
able 26:20                   bit 28:6                     concerning 27:2              delivered 2:18               exhibit 16:12 24:12 26:11
abnormal 24:21 37:11         block 35:17                  concluded 44:3               denies 27:21 30:13             27:12 28:17 29:19 34:6
absorbed 6:17                Bloomington 2:10             concludes 43:25              dependency 30:19               34:18 35:25 43:7,17
abuse 19:20 20:1             Bob 3:15                     CONDON 2:9                   Depending 19:1                 47:5,6,8,9,11,13
acceptable 29:16             booking 24:3,7 35:3          Congestive 18:1              deposition 1:11 3:2,8 4:6    exhibiting 17:14
accepted 13:1                boots 18:18                  consisting 46:6                 44:1,2 45:15 46:4         exhibits 2:20
action 45:12,13              bottom 30:12                 constantly 19:8              depression 17:15 25:2        experience 7:20
activity 19:6                bout 27:20                   consulted 35:12                 29:22 31:10,13,16 38:11   experiencing 25:15
ADD 29:24                    box 43:14,19                 contacted 27:25                 41:24 42:2,3,7,10,13,17   explain 31:11,12
addresses 22:2               Brian 34:12                  contacts 21:25               describe 7:20 8:6 16:1       explains 30:25
administer 3:22              bringing 11:20               continued 23:21 24:5         describes 37:23              expressed 19:9
administered 3:24            burning 30:25                continues 32:6               detoxification 8:9 22:21     eyes 21:16
admission 15:18                                           continuing 30:7              Diabetes 17:25
advanced 9:11,19                          C               contract 45:12               diagnosis 29:20 43:18                      F
affect 45:14                 C 1:5 3:1 46:5               conversations 39:2           Diana 14:7 34:9              facility 39:14
ago 7:12 40:4                call 8:21 13:14 22:14        conveyed 22:7                diarrhea 26:19 27:20         fact 37:1 38:8 40:5
agree 36:11                  called 3:5 34:13 40:23       Coon 4:21,22                 different 7:22 11:17 13:10   factors 17:11 35:11
al 1:8 46:6                  calls 18:12 21:20            coordinate 12:10                15:4 42:21                failure 18:1
allow 23:7                   Camden 5:14                  coordinates 12:8             dinner 26:21 27:21           fair 18:19 19:18
altered 24:9 36:25           care 8:5,7,10,18 9:6 12:8    copies 45:16,16              direct 28:23                 familiar 14:21
Alyssa 41:6                     12:10,21,23 14:18 15:17   correct 6:13 7:4 9:24        directly 13:12 14:11 16:4    far 8:22 10:19 11:21
Anderson 15:10                  19:15 31:23,24 32:1         10:10 11:16 12:20 15:24    director 13:3,4 14:6 15:12   feeling 31:1
Anoka 29:5                   Caribou 1:16 45:6              15:25 16:17,18 17:16,24       15:13                     fill 31:11
Anoka-Ramsey 5:7,20          Carolin 2:12                   18:5 19:14,22,24 21:5      discharge 15:18              filled 36:2
answer 4:12,15 28:23         Carrie 3:17                    22:20,23,25 23:3,8,12      disciplinary 6:4             financially 45:12
anxiety 17:14 29:22          case 35:9                      23:21 25:3,4,11 26:12      discover 15:23               find 34:7 46:7
apparently 38:7 40:7         categories 42:21               26:13,15,16 28:18,19,21    Discussion 28:15             finish 4:11 6:20
APPEARANCES 2:1              cause 38:21                    29:18,20,21,23,25 30:5     disseminate 22:17            finished 38:10
appears 26:14 33:2 35:19     caused 31:2                    30:17,20,22 31:4,7,21      distribute 22:14             first 3:5 22:23 26:17 27:6
   36:5                      CCHP 9:4,11                    32:3,21,25 33:1,6,8,11     DISTRICT 1:1,2                   29:14 45:6
applied 10:22                certain 39:23                  33:14,16 36:2,3,13         disturbance 28:6             fit 10:24 11:1
apply 10:17                  CERTIFICATE 45:2               37:14,16,17 38:9,23        Division 1:16 45:7           Five 8:2
approximately 3:10           certificates 8:25              39:10 41:12,15 46:8        Doby 1:23,24 45:4,22         flip 34:17
arrived 27:8 29:1            certification 9:11,12        Correction 46:10             DobyReporting.com 1:24       flow 23:5 26:12 47:13
asked 31:17 38:5             certify 45:5,9 46:2          correctional 8:12 9:5,6      doctor 10:6                  Follow 32:9
asking 4:5                   change 19:12 36:21,23          10:11 12:21 18:23 21:16    doing 8:15 40:3              follow-up 27:22 37:25
assessing 12:11                 46:10                       22:17 40:8                 Dr 10:4,7,8 13:6 38:24           38:3
assessment 16:22,25          changed 36:19 37:6           correlate 43:9                  39:3                      follows 3:3,6 46:9
   17:4,9,13 23:10,13,14     changing 37:9                cost 45:15                   drawn 36:11                  food 19:7
   23:20,22,23 24:22 28:10   charged 45:15,16             counsel 34:4 35:23 41:22     drive 10:20                  foregoing 45:5
   28:17,20,25 29:6,17       charting 11:21                 45:10,11                   driving-wise 10:24 11:1      form 25:11 26:14 28:12
   30:23 32:5 33:6 34:1      checked 23:6 30:6 37:10      county 2:7 3:20 6:10,12      due 17:20 35:11                  29:6 36:1,25 43:8,21
   35:4 37:11 43:8 47:8      checking 23:7                  6:25,25 10:5,6,9,16,18     duly 3:5 45:6                    47:8,13
assessments 8:15,17          chem 28:25                     11:15 12:24 13:3 14:18     duties 5:15                  forms 18:4 23:20,22,23
attempting 15:23             chemical 17:17 23:1,4          16:21 21:10,12,19 22:4                                      24:14,17 47:9
attend 40:14,19,21              30:19 47:13                 22:8,16 29:2 41:11                      E               Foundation 20:7 42:4
attended 41:5,13             chose 37:24                    42:11 45:4,24              E 3:1,1 46:1,1,1             Frank 34:12
attention 21:4               chronic 17:22                couple 13:10,19              early 17:14                  frequent 18:8
attorney 2:3,4,8,12 3:11     circles 38:4                 court 1:1 3:22 4:10,17       ears 21:17                   frequently 20:25
   45:10,11                  circumstances 19:2           courtesy 4:12                East 2:14 8:2                full 17:3,9,13
attorneys 45:13              CIV 1:4                      Crystal 13:11 39:11          eat 26:20                    full-time 11:9
automatically 23:12,21,24    Civil 2:17                   current 11:3,20,22           eating 19:6,7 28:6           further 41:20 45:9
available 41:2 42:14,19      clarify 43:6                 currently 5:1                education 5:4 7:19 8:8
Avenue 2:10                  clear 39:20                                                  20:15                                 G
                             clinic 32:10                              D               either 17:12 28:1            G 3:1
            B                Cloud 1:16,17 45:6,7         D 3:1                        email 22:2,12,13 34:8        Gaskins 2:5,18
back 9:4 10:9 16:8 35:25     CMA 5:8,9,13                 date 3:9 7:9 29:16 36:4,7       35:17,20 40:5 47:6        give 4:12 27:23 28:23
background 34:13             cnearing@larsonking.c...       36:17 43:9,10              emails 22:2 34:7,18             31:10,15 38:13,16
basis 18:8                      2:13                      dated 33:10,15 46:23         emotional 15:21              given 23:11,11 45:5
BDI 24:24 25:2,13 35:11      Coffee 1:16 45:6             dates 35:8                   employee 6:11 45:10,10       go 4:10,20 20:3,6,16
Beck 25:2 31:10,13,16        collaborating 12:18          David 1:5 2:2 46:4           employees 22:4               goal 15:16 19:16
  38:10 42:2,7,10,13,16      College 5:7,20               day 8:20 23:6,24 27:8 28:9   ended 10:15                  goes 32:4,5
Behalf 2:2,7,11              come 10:8 20:22                28:25 29:14,14,15,16       English 4:15                 going 4:5 8:20,23 20:20
believe 8:4 17:1 28:12       comes 16:20                    36:14,19 39:6 45:19        Ensign 2:10                  gown 24:3,6
  33:15,18 36:6 37:7         commenced 3:3                  46:23                      Envision 2:16                graduate 4:22
  39:19 40:18                committed 39:8 40:9          days 17:7,9 23:16 28:1       Error 36:9                   graduation 10:13
Bennett 2:3,4,5,18 3:13,13   committing 40:11               29:12                      et 1:8 46:6                  greater 24:24 25:13
  3:15,15 4:2,3 6:23 14:3    common 39:23                 dealing 16:9                 evaluate 7:21                ground 4:9 18:18
  14:5 18:15 20:10 28:16     communication 34:3           debriefing 40:14,24 41:4     evaluated 28:4               Grove 5:14
  34:5,19,21 35:24 37:5         35:22 41:21                 41:13                      evaluating 12:14 15:20       Guardian 21:21,23
  41:19,23 42:6,25 43:24     communications 47:6          debriefings 41:17            evaluations 16:20            guess 7:17,18 10:1 28:24
  47:2                       community 5:20 8:21,22       December 7:10,12 34:9        exactly 10:2 43:20              33:22
best 7:17,18 37:23           company 10:9                 decision 31:15,19            EXAMINATION 4:1 43:4         guidance 11:21
                             complete 28:10 29:16         Defendants 1:9 2:7,11           47:1



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                                           Jennie Thompson
                                                              5/30/2019
                                                                                                                              Page 49
             H                interest 45:13               long 8:3                     nausea 26:19                  pain 19:5 20:8,12 27:19
H 2:4 46:1                    interested 45:12             longer 17:7,8 23:15          Nearing 2:12 3:17,17 6:20        31:1
HAND 45:19                    Inventories 42:7,10          look 16:3                       18:12 20:7 37:2 42:4       painful 20:6,16 25:16
handle 11:25                  Inventory 25:3 31:10,14      looks 5:23 24:17 36:10          43:3,5,22 47:3             paperwork 16:4
handwritten 30:24                31:16 38:11 42:3,14,17    lot 18:2 21:7                necessarily 17:18             part 12:7 38:18
happen 40:6                   involved 6:3 35:9,19         Lynas 1:5,5 2:2 24:14        need 19:16 22:19 24:4         parties 45:10,12,16
happened 10:2                 issues 11:20,22 17:12,17        25:22,25 26:4,12,18          31:25 41:25                party 2:19 45:15
happening 23:24                  17:20,21 19:21,21,23         28:1,11,18 33:23 34:25    needed 32:10                  pass 14:15
head 4:16 29:3 41:10             20:1,23 25:16 28:7           35:20 38:13,25 39:3,12    needs 17:1 20:18              patient 8:18 27:18,21
health 5:17 7:20,24 8:17      IVERSON 2:9                     39:22 40:9 43:10 46:4,5   never 13:12,15 35:19 36:8        30:13 31:5 35:10
   9:2,6,16,22 12:23 13:23                                 Lynas' 33:3                  new 11:20,22,24               patient's 19:4
   14:10,12,12,16 16:20,25                  J              Lynas's 36:1                 next-of-kin 1:5 46:5          patients 5:16 7:21 12:11
   17:3,9,12,13,20,21         J 2:12                                                    night 26:21,22 27:21 30:3        18:7 20:3 34:13
   18:16 19:4,23 20:23        jail 6:10 10:16 11:15 13:3               M                   30:16 31:2                 Paul 2:15
   21:3,4 22:6,9 23:14 24:8       13:8 16:21 18:3,19       M 2:8                        nods 4:16                     pay 21:4
   24:22 25:16 28:10,17,20        19:17 20:25 21:7,11,12   Maalox 38:15                 Nope 26:10 28:2               people 14:8 18:6 20:11
   29:6,17,20 31:6,10,18          26:1 27:7,9 38:14 39:9   Maple 5:14                   Notary 45:4,23                   21:11 27:6 41:10,11
   31:20 32:6,9,14,17 34:1        41:3,13 42:14            marked 2:20                  note 2:17,20 26:17 27:11      perceived 16:16
   35:4,10 37:11 38:6         jailers 21:12                matter 4:4 46:4                 29:19 30:3,12,24 32:4,5    percent 33:21
   39:24 43:18 47:8           James 1:5 24:14 25:21,25     mean 8:19 11:23 12:10        noted 30:18 37:15             percentage 19:25
health-wise 19:10                 26:3,12,18 28:1,10,18      13:13 17:10 30:7 31:8      notes 45:8                    perfect 28:5
hearings 6:4                      33:2,23 34:25 35:20        37:18,21 42:22             noticed 45:15                 performed 16:24 37:12
heart 18:1                        36:1 38:13,24 39:3,12    means 25:2 35:20             noticing 2:19                 period 17:20
held 28:15 40:22                  39:22 40:9 46:5          meant 38:1                   November 11:5 13:20,24        personnel 21:19,19 22:8,8
help 14:16                    Jane 1:23 45:4,22            med 14:15                       14:18 24:14 25:25 26:4        22:16
Hennepin 45:4,24              Janell 14:1 33:18,19         medical 12:19 13:3,4,7          26:5,12 28:9,22 29:2       persons 45:13
heroin 30:21                  Jason 2:8 3:19                 14:3,4,18 15:17 17:12         37:1,13 38:14 43:11        phone 13:15 21:20
high 4:20,21 5:8 35:11        jasonh@irc-law.com 2:9         17:21,22 18:10 27:25       number 35:1,5                 Physicians 5:14
hired 7:3 10:1 12:24          Jayme 2:16                     31:23,25 33:12 35:13       nurse 9:2,16,20 11:4,17       place 6:9 45:8
history 30:19                 Jennie 1:13 3:2,4,9 44:2       41:24                         12:9,12 18:3,22 20:15      placed 35:10
Hiveley 2:8 3:19,19 43:2          45:5 46:2,24             medically 19:10                 25:8 33:9                  plaintiff 1:6 2:2 3:14,16
Hogan 2:16                    job 5:15 10:18               medication 38:13             nurses 14:12 18:6 19:8           4:4
hold 11:5                     JRT/KMM 1:4                  medicine 8:12 10:12          nursing 5:11 6:6 7:19,25      plaintiff's 34:4 35:23
holding 11:19                 judgment 17:2                meds 18:2                       8:9 11:8 14:6,9,21 15:12      41:22
Hospital 8:2                  July 5:24                    meeting 12:2,5                  15:13 23:7 30:23 32:4      plan 16:2,13 23:10 25:18
hours 11:11 26:22 27:3        June 45:20                   meetings 11:19 12:1             33:6 35:12 47:11              37:18
housed 21:24                                               Mehlhoff's 33:18                                           please 3:11,22 5:6
housing 21:17 22:14                                        MEnD 2:11 3:17 6:15,15                    O                point 7:5
                                           K                                                                          policies 14:22,25 15:6
hurt 30:4,17                  Kathryn 2:4 3:13 4:3           6:17 7:3 9:25 10:4,7,9     O 3:1
Hussein 14:1 33:19                                           11:3,18 12:18,21,23        oath 3:23,24                     16:9 18:4
                              kbennett@gaskinsben...                                                                  policy 15:16
                                 2:4                         13:2 14:19,20,22 15:9      Objection 18:12 20:7 37:2
                                                             15:14 16:2 18:3,6,19          42:4                       Policy/Procedure 47:11
              I               keep 23:24 26:20,20                                                                     portion 21:3 32:7 33:7
idea 10:13 41:18              Kevlar 24:3,6                  19:16 20:19 21:11,19       observe 21:13
                                                             22:7,22 25:8,11 32:1       obtain 5:19                   position 6:18,24 7:2 11:5
ideation 30:1,7,8 43:18       kind 17:1 18:18 36:10                                                                      11:9,12 12:25 15:11
identification 2:20           KING 2:13                      42:8 47:8                  obtained 5:23 8:24 18:21
                                                           MEnD's 15:16                    18:22                      possible 26:9
illness 15:24 16:10 17:23     knew 29:9                                                                               Possibly 7:13 11:7 24:11
    21:5                      know 7:9,11 9:25 10:2,7      mental 5:17 7:20,24 8:17     obtaining 6:6
                                                             9:22 13:23 15:21,24        occasionally 14:16 16:11         25:20 26:7 37:4
impartiality 45:14               13:20 15:5 19:2 20:11                                                                post-high 5:3
important 21:15 25:7             22:15,19 25:21,23 27:8      16:10,19 17:12,20,21          18:24 21:9
                                                             18:16 19:4,10,23 20:23     occur 28:22 36:4              practice 9:19 39:23
include 15:20 19:20 24:21        29:1,4 30:10 32:7,16                                                                 precaution 23:10
INDEX 47:1,5                     33:2,23,24 35:1 36:14       21:4,5 22:6,9 24:7,9       occurred 25:25 32:2
                                                             25:16 29:20 31:6,9,18      offered 6:17 12:25 41:1       preceding 46:7
indicate 24:4                    36:20,22,24 38:10,21,24                                                              presence 45:7
indicated 23:4,18 24:1,2         39:1,11,13,17 40:23         31:20 32:6,9,14,17         officers 18:23 21:16 22:3
                                                             35:10 38:6 39:24 43:18        22:17 40:8                 present 2:16 41:4
indication 37:10                 41:16 42:21                                                                          prevention 16:1,13 25:18
indications 24:18                                          Mercy 8:2,14                 Oh 6:22 27:17 42:18
                                                           Merit 1:23 45:4,23           okay 4:13,18 9:10 27:17       Prevention/Evaluation
indicator 25:7,10                           L                                                                            47:11
individual 20:8 25:15                                      met 4:4 35:12                   29:15 43:22
                              labs 5:16                    MHW15 35:11                  once 31:13                    print 33:10
individuals 8:23 21:24        language 4:16                                                                           prior 10:1 26:4,5,9 29:12
    40:25 41:7,9                                           Michael 13:25 32:15 34:8     ones 13:10
                              large 19:25                    35:16 39:21                ongoing 17:22                 probably 12:17
information 18:21,22          LARSON 2:13                                                                             Procedure 2:17
    21:18                                                  Minneapolis 2:6              opening 10:22
                              Law 2:3,4,8,12               Minnesota 1:2 2:17 45:5,7    opportunity 45:18             procedures 15:6 16:9
initial 28:10,20 29:16        lead 14:13 37:7                                                                         process 31:6,18,20 38:6,8
initiated 17:14,19                                           45:24                      order 19:15 21:12
                              leads 15:9                   Misstating 37:2              ordered 45:16                 professional 1:24 9:23
inmate 16:20 17:3 23:2,12     leave 10:8                                                                              ProPhoenix 21:20,23
    35:1 39:8                                              MN 1:17 2:6,10,15            original 2:18 45:15
                              led 40:24                    mom 5:11                     originally 36:14              protocol 16:19 22:22
inmate's 21:3 29:12 31:19     Leonard 10:4,7,8 13:6                                                                      25:18,19
inmates 12:8,15 15:17,20                                   Monday 12:4 34:9             outside 40:25
                                  38:24 39:3               monitoring 19:8,16                                         protocols 16:6 18:4 25:17
    17:6 18:7 19:9,25 20:19   license 5:23                                                                            provide 15:16 19:15
    20:22 21:13                                            mood 8:20                               P
                              Linda 1:8 41:6 46:5          morning 12:4                                               provided 14:18
inpatient 8:5,7               Line 46:10                                                P 3:1                         provider 13:7,16,23 14:1
instability 21:5              liquid 19:7                                               p.m 44:1,3                       14:3,4 18:11,16 27:25
interacted 13:13                                                       N                packets 15:5                     32:17 33:13 35:13 39:14
                              little 4:10 28:6
interacting 8:22 18:7         live 5:1                     N 3:1                        page 29:19 30:13 34:17           39:24
interaction 26:3              LLP 2:5,13,19                name 3:12 4:3 9:5               46:10                      providers 12:18,19 13:17
interactions 26:9             logging 21:20                narrative 33:7               pages 46:7                    psychiatry 7:23




                                               Doby Professional Reporting, Inc.
                                                        952-943-1587
                                                          Jennie Thompson
                                                             5/30/2019
                                                                                                                             Page 50
public 9:2,16 45:4,23        RN 5:12,19 7:1 10:17         situation 19:1               testified 3:6                 vital 5:16
Pursuant 2:17                   11:18 32:1                sleep 27:19 28:7             testimony 37:3 45:5           vitals 28:5
put 19:5 25:17               RN's 34:1                    sleeping 27:3                Thank 3:21 43:22              voce 34:3 35:22 41:21
                             RNs 12:19 14:10,16           slept 26:21                  Thanks 43:24                  vs 1:7 46:5
             Q               Robert 2:3                   smoother 4:10                therapies 8:23
qualified 9:22               Roberts 32:15                sooner 17:1                  thing 20:6,16 28:4 31:9                   W
quality 15:17 19:15          Robertson 13:25 32:15        Sorry 6:22 9:9 34:22 37:16   things 39:24                  W 1:5 2:2 46:4
question 4:11 6:21 43:3         34:8 35:16 39:22          Sotto 34:3 35:22 41:21       think 7:12,15 11:7 14:1       Waagmeester 13:11 39:11
questionnaire 23:2           role 12:12                   sound 4:13 5:24                  35:4                      walk 5:6 6:7 16:5 27:14
questions 4:5 37:25 38:3     Rooming 5:16                 South 2:5,10                 Thompson 1:13 3:2,4,9         want 11:24 16:7 21:4
  41:20 42:25 43:2           rotation 7:23 8:3,14         specialty 9:12                   44:2 45:6 46:2,24            31:17 43:6
                             Rule 2:17                    specific 15:8 32:22,23       thought 10:19                 wanted 10:12,14 38:5
                             rules 4:9                       37:15 40:3                thoughts 25:6 30:11,13        wanting 34:13
             R                                            specifically 14:25 32:25         30:15 31:2
R 3:1 46:1,1                                                                                                         Washington 10:18
                                          S                  39:21                     threat 16:16                  wasn't 37:6
Rapids 4:21,22                                            specified 37:16              three 24:13 41:11
rate 45:16                   S 1:8 3:1 46:1,6                                                                        watch 19:5,6,7 22:6,9,15
                             salaried 11:9                speculation 18:13            time 3:10 5:11 14:2 15:17        24:8 35:10
rbennett@gaskinsbenn...                                   St 1:16,17 2:15 45:6,7           15:18 19:13 29:9,13,15
   2:3                       saw 28:1 33:23 36:6,8,17                                                                way 11:24 32:19
                                38:24 39:11 43:10         stability 15:21                  32:18 37:15,16,19 42:8    We'll 43:23
read 26:17 27:16 32:6                                     stable 28:7                      45:8
   34:15,19 37:22,22 43:23   saying 35:21                                                                            we're 25:24
                             says 29:6 31:5 35:8 40:5     staff 11:20 12:1,5 20:19     title 11:3                    we've 13:9,19 34:25
   46:2                                                      21:12 23:7                today 4:5 13:21 16:5
really 18:7                  scale 42:13,16,24                                                                       week 11:11
                             scheduled 12:2               Stang 1:8 41:6 46:6              25:24 26:8 34:14 39:21    weeks 10:21
reason 24:10 46:10                                        start 29:15 31:17,19             40:2
recall 13:11 26:8 41:8       school 4:20 5:3,8,11 7:25                                                               went 5:7,11 37:12 41:16
                                8:4,9                     started 10:5,5,23 23:5       Today's 3:9                   West 1:16,16 45:7,7
receive 5:3 14:24 16:21                                      31:5 38:8                 Todd 15:10
   17:3,6 23:12 26:23        score 24:24 25:13 26:23                                                                 withdrawal 8:10 17:17
                                27:23 42:2 43:14,17,19    state 3:11 45:5              told 34:25                       19:21 20:4,12,15 23:1,5
recheck 26:22                                             stated 39:19                 tomorrow 26:22 27:22
recollection 32:22,23           43:20                                                                                   25:16,17 38:18 47:13
                             scored 42:7                  STATES 1:1                   tools 7:22                    witness 3:5,25 6:22 14:4
   39:20 40:3                                             status 24:9                  top 24:17 29:3
recommended 10:17            scores 23:6 28:8 42:22                                                                     45:18,19
                             scoring 42:14,16             stay 19:17 29:12 38:14       trained 18:4                  witnessed 20:11
record 3:12 28:15 45:5                                    stay-at-home 5:10            training 8:8 14:24 15:3,5,8
records 33:3                 screen 24:22 25:6 37:12                                                                 work 5:13 6:11 11:11,13
                             screening 24:13,18 25:11     stenographic 45:8                15:9,13,13 20:15             21:11,13
reduced 45:7                                              step 16:7 31:12              transcript 1:11 2:18 45:18
refer 16:8                      36:1 37:11 43:8 47:9                                                                 worked 6:7,9 10:4 13:12
                             SEAL 45:19                   stomach 27:19 30:4,17            46:3                         13:18
referring 30:25 43:15                                        31:1 38:17,20,22          transfer 29:4
refuse 31:24                 second 29:19 31:12                                                                      working 6:24 10:23
                             see 7:21 10:11 15:5 16:3     stop 23:7                    treated 16:16 20:19           wouldn't 29:11
regard 22:21 23:9 38:4                                    Street 1:16 2:5,14 45:7      triage 18:9
regarding 35:8 39:3,22          18:9 19:25 20:22 21:7                                                                writing 26:14 29:7 45:7
                                24:15,19,22 28:12 34:10   subject 34:12                true 25:21 35:2 45:5 46:7     written 32:24 36:15
   40:9,14                                                subjective 20:8              Trustee 1:5 46:5
registered 1:23 9:20 45:4       34:23 35:3,14                                                                        wrong 22:23 34:20
                             seeing 12:14 28:24           substance 19:20 20:1         try 4:12                      wrote 32:8
   45:23                                                  substantial 45:13            turned 31:14 36:11
regular 9:14 11:18           seen 20:3,25
                             self-harm 30:11,13,15        sued 39:4,7                  two 7:12 10:21 26:22 27:3
regularly 12:2                                            suicidal 30:1,6                  34:13 40:4,17,25 41:10                X
relative 45:10,10               31:2
                             self-medicating 20:23        suicide 8:15 16:1,13,21      two-process 31:9
relayed 35:9                                                 23:9,10,13,23 24:13       typewritten 46:3                          Y
remember 6:16 7:9 9:5        semester 8:4
                             Senior 4:21                     25:6,10,18,24 36:1 39:8   typical 27:6                  yeah 11:2 13:15,19 14:4
   13:9,17 37:9                                              40:9,12,15 43:7,18,19     typically 16:8 29:11 33:25      15:1 18:1 22:5
remembering 14:2             sent 34:8
                             sergeants 22:13                 43:20 47:9,11                 34:2 39:14                year 6:16 7:11 15:7
report 14:11,14,14                                        Suite 2:6,14                                               yearly 14:24 15:3
reported 27:2                serious 41:24,24
                             served 39:6                  Sunday 40:22                             U                 years 5:9,10 6:14 7:12
reporter 1:23,23 3:22 4:10                                supervisor 7:6 11:8 14:9                                     40:4
   4:17 45:4,23              setting 21:1,8                                            Uh-huh 4:14 16:14 22:18
                             Seven 14:10                     14:13,21                     23:3                       Yep 9:15 29:8
REPORTER'S 45:2                                           supervisory 11:4,17 12:9
reporting 1:24 19:5 26:21    Seventh 2:5,14                                            uh-huhs 4:16
                             severe 42:3                     12:12                     uh-uh 4:16
   28:6                                                                                                                       Z
                             sheet 23:5 26:12 35:3 38:4   sure 6:20 32:1 33:20         unclear 43:9
reports 26:19,20 27:18,20                                 switched 14:19,20                                          Zimmerman 5:2 10:20
represent 4:4                   47:13                                                  underlying 17:11
                             Sherburne 2:7 3:20 6:9,11    sworn 3:5 45:6               understand 26:1
request 45:18                                             symptoms 19:9,12 25:16                                                 0
responsible 11:19               6:25,25 10:5,6,9,15,22                                 understanding 22:22
                                11:15 12:24 13:3 14:17       27:22 38:19               UNITED 1:1
restrictions 6:1                                          systems 21:21
                                16:21 21:10,12 29:1                                    units 21:17 22:15                          1
REUVERS 2:9
review 15:6,7 18:21,22          41:11 42:11                                            unusual 28:8                  10 34:9
                             shift 14:13                               T               upset 38:20,22                100 33:21
   32:13 33:25 39:23 45:18
reviewed 32:5,9 39:25        shifts 11:13                 T 1:23 45:4,22 46:1,1        urgent 31:25                  11/1/17 47:13
   47:7,8,10,12,14           show 24:12                   take 4:19 9:4 12:17          urine 22:23                   11/2/17 26:19
reviews 34:2                 Showing 26:11 34:6 35:25     taken 4:6 45:6 46:4          use 18:4 30:21 42:10          11/3 27:18 36:16
right 4:9,19 5:8,24 19:13    sign 15:7 34:1 43:23         talk 39:5,15 40:8,11                                       11/3/17 33:10 47:8
   21:6 24:25 27:10 29:12    signature 32:11 33:10,13     talked 39:7                              V                 11/5/17 35:8
   31:3,24 32:2 33:10           33:17 35:17               talking 12:18 39:21          valid 16:16                   11/6 33:15
   34:15 35:6,17 37:13       signed 33:6,9,12             taught 20:14                 VanDerBeek 14:7 34:9          11:23 3:3,10
   40:6 43:17,23             signs 5:16 34:2              team 12:7                    varies 11:14                  12 34:19
risk 8:15 16:15,16,21        single 37:22                 Technical 5:7                various 47:6                  12-hour 11:13
   23:10,13,20,22,23 24:13   sister 10:17                 techs 14:10,13,16            video 1:11 2:16 3:2,8 44:2    12:14 44:1,3
   25:10 35:11 36:1 43:7     sit 13:21 16:5 26:8 39:21    ten 5:9,10                   VIDEOGRAPHER 3:8,21           12010 34:22
   43:21 47:9                   40:2                      tendency 45:13                  43:25                      12101 34:17
                             site 13:16                   test 22:23                                                 13 34:6 47:6



                                              Doby Professional Reporting, Inc.
                                                       952-943-1587
                                    Jennie Thompson
                                       5/30/2019
                                                                 Page 51
14 17:7,8 23:16 29:12,14
   29:16
14-day 17:20
14th 29:14
15 35:10
15-minute 24:7
16 43:19 47:12
18-2301 1:4
19 28:17 29:19 43:17 47:8
1990 4:25
1st 29:2

             2
20 24:12 35:25 43:7 47:9
2008 5:12,21,24 6:15
2016 7:15 11:7
2017 7:14 11:6 13:21,24
   14:19 24:14 25:25 26:4
   26:5,12 38:14
2018 34:9
2019 1:14 3:9 45:6,20 46:6
21 16:12 47:11
24,36,43 47:10
25 26:11 47:13
26 47:14
28,43 47:8
2800 2:14

             3
30 1:14 2:14 45:6 46:6
30.06 2:18
3000 2:6
30th 3:9
333 2:5
34 47:7
3rd 28:9,22 37:1,13 43:11

             4
4-42 47:2
4:15 34:13
40 24:24 25:13
4135 1:16 45:7
43 42:2 47:3

             5
55101 2:15
55402 2:6
55438 2:10
56301 1:17
5th 45:19

             6
6 27:24
6th 36:5,6,7,11

             7
7 27:1

             8

           9
9321 2:10
952.943.1587 1:25
9th 25:25




                             Doby Professional Reporting, Inc.
                                      952-943-1587
